United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 10, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10185
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ELBERT ALAN HALE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:03-CR-65-ALL-A
                       --------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Elbert Alan Hale pleaded guilty pursuant to a written plea

agreement to unlawful possession of a destructive device.        In his

plea agreement, Hale reserved the right to challenge the district

court’s denials of his motion to suppress and his motion to

dismiss the indictment.   He was sentenced to 63 months of

imprisonment, three years of supervised release, and a $100

special assessment.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10185
                                -2-

     Hale argues at length on appeal that the district court

erred in denying his motion to suppress evidence obtained during

a warrantless search of his residence.    He contends that the

search violated the Fourth Amendment because his landlord did not

have authority to consent to police officers’ entry into his

residence.   However, in denying Hale’s motion to suppress, the

district court assumed that the landlord had not been able to

give consent and did not base its ruling on this issue.

     Hale also makes a brief, vague argument that the Government

did not provide evidence at the suppression hearing supporting

its contention that the “community caretaking” and “exigent

circumstances” doctrines applied.   However, officers’ knowledge

that Hale’s residence contained items that might be explosive

devices constituted sufficient exigent circumstances because the

devices presented a possible danger to officers guarding the

residence and to others in the community.    See United States v.

Richard, 994 F.2d 244, 247-48 (5th Cir. 1993); cf. United States

v. Shannon, 21 F.3d 77, 81-82 (5th Cir. 1994) (arrestee’s yelling

of location of gun in motel room outside of which he had been

arrested constituted exigent circumstances to search the room

because any other possible suspects inside the room would be

alerted to the location of the gun, thus endangering the lives of

officers and other motel guests).

     Hale also argues that the district court erred in adjusting

his offense level by two points for obstruction of justice.      He
                           No. 04-10185
                                -3-

asserts that his choice not to self-surrender in spite of his

indication in negotiations with police that he would do so once

an arrest warrant was issued and his subsequent move to another

state did not warrant such an adjustment.    He contends that the

commentary to U.S.S.G. § 3C1.1 lists “avoiding or fleeing from

arrest” as an example of conduct not warranting the adjustment.

However, this court has identified two factors distinguishing

obstructive and non-obstructive conduct:    “(1) whether the

conduct ‘presents an inherently high risk that justice will be

obstructed’; and (2) whether the conduct ‘requires a significant

amount of planning,’ as opposed to being ‘the result of a spur of

the moment decision’ or ‘stem[ming] from merely panic, confusion,

or mistake.’”   United States v. Philips, 210 F.3d 345, 348 (5th

Cir. 2000) (quoting United States v. Greer, 158 F.3d 228, 235

(5th Cir. 1998)).   Under these factors, Hale’s planned flight

from police, which resulted in a five-month delay in proceedings

against him, obstructed justice.

     Hale also argues that the statutes under which he was

convicted, 26 U.S.C. §§ 5845, 5861(d), and 5871, are overbroad

and impermissibly vague in violation of the Fifth Amendment

because they do not define “explosive bomb.”    However, the

statutes are not unconstitutionally vague or overbroad as applied

to Hale.   See United States v. Daniels, 247 F.3d 598, 600 (5th

Cir. 2001); United States v. Thomas, 567 F.2d 299, 300 (5th Cir.
                          No. 04-10185
                               -4-

1978) (“words of a statute are to be given their ordinary meaning

in the absence of persuasive reasons to the contrary”).

     AFFIRMED.